Citation Nr: 1308230	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied reopening the claim for entitlement to service connection for schizophrenia.

A hearing was held on November 8, 2010, by means of video conferencing equipment with the appellant in Fargo, North Dakota, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board notes that the issue on appeal was originally characterized as whether new and material evidence had been received to reopen the claim of entitlement to service connection for schizophrenia.  At the time of the original final rating decision dated in May 1981, the Veteran's claim for service connection for nervous condition was denied.  It was noted that a nervous condition was not incurred in or aggravated during service nor noted within the presumptive period.  At the time of the last final Board decision for this matter dated in June 2005, the Veteran's service personnel records had not been associated with the record.  Since the June 2005 Board decision, the Veteran's service personnel records were located and associated with the claims files in October 2009.  In addition, the Veteran submitted copies of service personnel records, specifically the psychiatric portion of his records, sent to him by the Air Force Personnel Center Headquarters.  Those records, which are also part of the Veteran's service personnel file, included an August 1972 statement from an Acting Chief of Psychiatry at Grand Forks Air Force Base.  The physician indicated that psychiatric examination and psychological testing of the Veteran revealed "a very smooth, fast talking Sociopath, who reacts in a passive-aggressive manner to performing his duties."  

The service personnel records referenced above were not associated with the claims file at the time of the original final rating decision in May 1981 and were made part of the record in October 2009.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section that, otherwise, would require new and material evidence to reopen the claim.  Such records include, but are not limited to, service personnel records.  As these relevant service department records were not before the RO at the time of the original denial, the claim must be reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2012).

The Board has also recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford a VA examination and obtain additional treatment records.

The Veteran contends that his current psychiatric disorder had its onset during military service and that he received treatment for that disorder at a VA facility in 1972 within one year of service discharge. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must also be a disability resulting from that injury or disease.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that congenital or developmental defects such as personality disorders are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, the Board also notes that where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515   (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

Service medical records do not show any findings or diagnosis of any acquired psychiatric disorder.  In a September 1972 separation examination, conducted in support of Veteran's administrative discharge, the examiner diagnosed "sociopathic personality" but noted that Veteran did not have a psychosis, psychoneurosis, or other mental condition at that time. 

Service personnel records showed that the Veteran received numerous non-judicial punishments under Article 15 of the Uniform Code of Military Justice as well as several letters of counseling concerning his inability to adapt to his work schedule.  A June 1972 memorandum detailed that the Veteran was seen and evaluated by the Department of Psychiatry of Grand Forks Air Force Base (AFB) in June 1972.  At that time, psychiatric examination failed to reveal any evidence of any medical or psychiatric condition.  It was noted that the Veteran fell broadly within the range of normal except for slight Passive-Aggressive tendencies.  In an August 1972 statement, the Acting Chief of Psychiatry at Grand Forks AFB indicated that psychiatric examination and psychological testing of the Veteran revealed "a very smooth, fast talking Sociopath, who reacts in a passive-aggressive manner to performing his duties."  The examiner noted that the Veteran possessed a character-behavior disorder best described as a Sociopathic Personality.  Records revealed that he was honorably discharged for unsuitability from the Air Force under the provisions of AFM 39-12.  

Post-service private treatment notes dated from December 1976 through February 1977 from South Carolina State Hospital revealed treatment for acute schizophrenic episodes four years after his discharge from service.  The file contained subsequent records from that facility as well as from Rochester Psychiatric Center showing treatment for mental problems, including chronic paranoid schizophrenia, acute schizophrenic episodes, and borderline personality, from 1977 through 1981. 

VA treatment and social worker notes from the early 1980s were also included in the record and showed findings of chronic paranoid schizophrenia.  The file also contained a June 1983 VA psychiatric examination report showing an assessment of chronic schizophrenic in tremulous remission.  Statements dated in February and March 1985 from VA social workers noted that the Veteran had no signs of emotional stress prior to service entry and reported experiencing problems with hallucinations and acute anxiety in service.  In March 1985, a VA social worker concluded that although it was difficult to know the Veteran's mental condition at that time, it was quite possible that the schizophrenic process which he now has may have been going on then.  It was indicated that such mental disorders may go undiagnosed for years and may present themselves only as bad behavior or bad attitude. 

Additional VA treatment notes as well as private treatment records from South Carolina State Hospital and Rochester Psychiatric Center dated from the mid-1980s to the mid-1990s documented treatment for schizophrenia, schizoaffective disorder, personality disorder, and substance abuse.  

A voluminous number of written statements from the Veteran to VA detailed his assertions that his psychiatric condition began in service and that he was received psychiatric treatment from VA within his first year after discharge.  During a September 2000 Board hearing, the Veteran generally asserted that his psychiatric disorder was due to service.  He described an evaluation in service (when he was diagnosed as having a character disorder) and his treatment since service.

A May 2005 statement from a VA Licensed Clinical Social Worker (LCSW) detailed that the Veteran had requested assistance from the Fargo VA Health Care for Homeless Veterans Program.  The Veteran also submitted a brochure about schizophrenia and other psychotic disorders in October 2009.  During his November 2010 videoconference hearing with the undersigned, the Veteran again contended that he was treated for psychiatric problems at VA Medical Center (VAMC) in Batavia, New York, in 1972 for 30 days directly after service discharge. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Veteran has never undergone a VA examination for the purpose of determining whether he currently has an acquired psychiatric disorder that is etiologically related to his period of active service, to include his in-service diagnosed sociopathic personality.  Based on the foregoing discussion, the AMC should arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further notes that the Veteran was diagnosed with a personality disorder during service.  Thus, the VA examiner must specifically state whether any diagnosed acquired psychiatric disorder is the result of an aggravated or superimposed congenital personality disorder.

Evidence of record indicated that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA records should be obtained.

The claims file also reflects that the Veteran has received VA medical treatment for his current acquired psychiatric disorder from the VAMC in Canandaigua, New York; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to October 2000, any additional records from that facility should be obtained.  Evidence of record also showed that the Veteran may have received treatment from the VAMC in Fargo, North Dakota.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Finally, the Board notes that correspondence from Veteran was frequently incoherent, but that the most lucid and consistent contention therein was that he had been committed for psychiatric treatment at Batavia VAMC in 1972 for 30 days, within the first year after service discharge.  The Board is cognizant that the RO has conducted multiple searches for records dated in 1972 from Batavia VAMC.  The file contains an October 2000 statement from the Batavia VAMC that all summaries available were enclosed.  A March 2001 Report of Contact stated that review of treatment records and claims records from Batavia VAMC failed to show that Veteran was treated for a psychiatric condition in the first year after discharge, or that he applied for service connection for psychiatric condition within the first year after discharge.  However, the Board must highlight that in the same March 2001 Report of Contact it was noted that Volumes 1 - 7 of the Veteran's VA records in repository at file room at Canandaigua VAMC were requested.  All were received and reviewed except Volume 1, which was noted to be missing.  RO personnel indicated that they were able to review Volume 1 of the Veteran's VA administrative record, which showed no reference to a psychiatric condition.  

While the RO has conducted multiple searches for records dated in 1972 from Batavia VAMC, it should conduct additional searches for the missing records.  If any records cannot be obtained after reasonable efforts have been made, the RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  In addition, the Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(2),(e).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for an acquired psychiatric disorder.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should obtain all outstanding VA treatment records (to include those from the Batavia VAMC dated in 1972, from the Canandaigua VAMC dated from October 2000 to the present, and from the Fargo VAMC from October 1972 to the present) and associate the records with the Veteran's claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

4.  The Veteran should also be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand must be made available to the examiner (preferably a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should list all diagnosed psychiatric disorders and specifically state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any currently diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the in-service diagnosis of "sociopathic personality" at separation.  Further, concerning any diagnosed personality disorder, the examiner should opine as to whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)  

The examiner should acknowledge and reconcile the findings located in the service treatment records (including the in-service diagnosis of  "sociopathic personality" on the September 1972 separation examination report), service personnel records, the conclusions shown in the February and March 1985 statements from the VA social workers, and the Veteran's lay statements concerning continuity of psychiatric symptomatology since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2010 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

